DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Reconsideration
Repeated Rejections
The provisional nonstatutory double patenting rejection of claims 1-10 over claims 1-7, 9-11 of copending application no. 16/337,056 is repeated for the same reasons previously of record in the Office action mailed on August 7, 2020.
The provisional nonstatutory double patenting rejection of claims 11-21 over claims 1-7, 9-11 of copending application no. 16/337,056, in view of Toyama, is repeated for the same reasons previously of record in the Office action mailed on August 7, 2020.
The 35 U.S.C. 103 rejections of claims 1-21 over Toyama as the primary reference, are repeated for the same reasons previously of record in the Office action mailed on August 7, 2020.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that the presently claimed invention is patentably distinct to the referenced patent application such that the nonstatutory double patenting rejection over claims 1-7, 9-11 of copending application no. 16/337,056, should be withdrawn. 

Regarding claims 11-21, Applicant is respectfully apprised that the subject matter of the presently examined claims 11-21 in combination, fully overlap the subject matter of the conflicting claims in combination (conflicting claim 7 contains the peroxide-based crosslinking agent), except for the combination of the peroxide crosslinking agent with an isocyanate crosslinking agent which is taught by Toyama, included for the purpose of providing the desired combination of rapid crosslinking, cohesion and durability.
Furthermore, the present claims are the original claims filed on April 13, 2020, and the conflicting claims filed on April 13, 2020, have not been amended as of the time of posting of this Office action.  Accordingly, the pending provisional nonstatutory double patenting rejections are sustained.
Applicant argues that Toyama teaches that any monomer component other than the monomers described above may be used in an amount of not more than 45% by weight of the total amount of the monomers forming the (meth)acrylic polymer, as long as it does not impair the purposes of the invention, the “any monomer” being [from] a substantive list that includes N-vinylcaprolactam, and that Applicant has demonstrated the criticality of an N-vinyl group-containing lactam-based monomer contained in an amount of 0.1 to 15% by weight in the affidavit containing comparative data, filed on February 4, 2021.

The (meth)acrylic polymer of the pressure-sensitive adhesive composition in each of the working examples of the affidavit, which contains the 3 to 25% by weight of the aromatic ring-containing monomer and the 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer as monomer units, further contains 70% by weight or more of an alkyl (meth)acrylate and 1 to 3% by weight of  a hydroxy group-containing monomer as additional monomer units (4-hydroxybutyl acrylate (HBA)), and is crosslinked by a mixture of isocyanate and peroxide crosslinking agents, and coupled by a silane coupling agent.  
On the other hand, the (meth)acrylic polymer of the pressure-sensitive adhesive composition of the independent claim 1, only contains the 3 to 25% by weight of the aromatic ring-containing monomer and the 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer as monomer units, and is not required to contain the 70% by weight or more of the alkyl (meth)acrylate and the 1 to 3% by weight of the hydroxy group-containing monomer as monomer units.  Furthermore, the pressure-sensitive adhesive composition from which the optical pressure-sensitive adhesive layer is formed, is not required to contain the mixture of isocyanate and peroxide crosslinking agents, and the silane coupling agent.  
In addition, the (meth)acrylic polymer of the pressure-sensitive adhesive composition of the independent claim 11, only contains the 3 to 25% by weight of the aromatic ring-containing monomer as a monomer unit, and is not required to contain the 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer, the 70% 
Applicant argues that the combination of references is improper because the Office action relies on information gleaned solely from Applicant’s specification to render obvious the addition of an N-vinylcaprolactam in a specific amount of 0.1 to 15% by weight.
Applicant is respectfully apprised that Toyama itself actually teaches that the (meth)acrylic polymer can contain an N-vinyl group-containing lactam-based monomer ([0055]) in an amount of not more than 45% by weight ([0054]) which contains the claimed range of 0.1 to 15% by weight, for the purpose of providing the desired modification of physical properties.
While Applicant supplemented the showing of unexpected results in Applicant’s specification with an additional working example and an additional comparative example in the affidavit filed on February 4, 2021, the supplemented showing of unexpected results is still not commensurate with the scope of the present claims.  
Applicant is respectfully apprised that the (meth)acrylic polymer of the pressure-sensitive adhesive composition in each of the working examples of the affidavit, which contains 3 to 25% by weight of the aromatic ring-containing monomer and 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer as monomer units, further contains 70% by weight or more of an alkyl (meth)acrylate and 1 to 3% by weight 
On the other hand, the (meth)acrylic polymer of the pressure-sensitive adhesive composition of the present independent claim 1, only contains the 3 to 25% by weight of the aromatic ring-containing monomer and the 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer as monomer units, and is not required to contain the 70% by weight or more of the alkyl (meth)acrylate and the 1 to 3% by weight of the hydroxy group-containing monomer as monomer units.  Furthermore, the pressure-sensitive adhesive composition from which the optical pressure-sensitive adhesive layer is formed, is not required to contain the mixture of isocyanate and peroxide crosslinking agents, and the silane coupling agent.  
In addition, the (meth)acrylic polymer of the pressure-sensitive adhesive composition of the independent claim 11, only contains the 3 to 25% by weight of the aromatic ring-containing monomer as a monomer unit, and is not required to contain the 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer, the 70% by weight or more of the alkyl (meth)acrylate and the 1 to 3% by weight of the hydroxy group-containing monomer as monomer units.  Furthermore, while the pressure-sensitive adhesive composition from which the optical pressure-sensitive adhesive layer is formed, contains the mixture of isocyanate and peroxide crosslinking agents, it is not required to contain the silane coupling agent.

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Toyama actually teaches that the (meth)acrylic polymer can contain an N-vinyl group-containing lactam-based monomer ([0055]) in an amount of not more than 45% by weight ([0054]) which contains the claimed range of 0.1 to 15% by weight, for the purpose of providing the desired modification of physical properties, and Applicant’s supplemented showing of unexpected results is still not commensurate with the scope of the present claims, as discussed above.
Applicant argues that claim 11 requires as essential components, a peroxide and an isocyanate-based cross-linking agent, where unexpected results are shown in providing both stress relaxation and improved adhesion to optical films.
Applicant is respectfully apprised that Toyama actually teaches the pressure-sensitive adhesive composition containing the peroxide crosslinking agent (promoting crosslinking [0074]) and the isocyanate crosslinking agent ([0068], for the purpose of providing the desired combination of rapid crosslinking, cohesion and durability ([0068-0069])
While the affidavit filed on February 4, 2021, supplemented the showing of unexpected results in Applicant’s specification with an additional working example and 
The (meth)acrylic polymer of the pressure-sensitive adhesive composition in each of the working examples of the affidavit, which contains the 3 to 25% by weight of the aromatic ring-containing monomer as a monomer unit, further contains 0.1 to 15% by weight of an N-vinyl group-containing lactam-based monomer, 70% by weight or more of an alkyl (meth)acrylate and 1 to 3% by weight of a hydroxy group-containing monomer as monomer units (4-hydroxybutyl acrylate (HBA)), and is crosslinked by a mixture of isocyanate and peroxide crosslinking agents, and coupled by a silane coupling agent.  
On the other hand, the (meth)acrylic polymer of the pressure-sensitive adhesive composition of the claim 11, only contains the 3 to 25% by weight of the aromatic ring-containing monomer as a monomer unit, and is not required to contain the 0.1 to 15% by weight of the N-vinyl group-containing lactam-based monomer, the 70% by weight or more of the alkyl (meth)acrylate and the 1 to 3% by weight of the hydroxy group-containing monomer as monomer units.  Furthermore, while the pressure-sensitive adhesive composition from which the optical pressure-sensitive adhesive layer is formed, contains the mixture of isocyanate and peroxide crosslinking agents, it is not required to contain the silane coupling agent.
Accordingly, the pending prior art rejections are sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140272201 teaches that inclusion of an N-vinyl lactam monomer is particularly preferred ([0034]) in a (meth)acryl-based polymer resin-based pressure-sensitive adhesive composition ([0026]), for the purpose of providing the desired dielectric constant and cohesiveness ([0034]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782